          Case 1:20-mc-91363-DJC Document 1 Filed 08/04/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
                              CASE NO: ___________________

 CODY MAX BECKER,
 individually and on behalf of all
 others similarly situated,                                   CLASS ACTION

         Plaintiff,                                           JURY TRIAL DEMANDED


 v.

MOBILESPHERE LLC D/B/A SLYDIAL,

         Defendant.
                                            /

     PLAINTIFF-MOVANT CODY MAX BECKER’S MOTION TO COMPEL
PRODUCTION OF DOCUMENTS IN COMPLIANCE WITH NON-PARTY SUBPOENA

        Pursuant to Federal Rule of Civil Procedure 45, Plaintiff-Movant Cody Max Becker

(“Plaintiff”) respectfully moves this Court for an order compelling the production of documents

subpoenaed from Mobilesphere LLC d/b/a Slydial (“Slydial”) and awarding Plaintiff his

reasonable costs and fees associated with the preparation and filing of this motion. In support

thereof, Plaintiff states as follows:

                                  PRELIMINARY STATEMENT

        Plaintiff is the named plaintiff and proposed class representative in an action pending

before the Southern District of Florida entitled Becker v. Keller Williams Realty, Inc. and Kristan

Cole, Case No. 19-cv-81451 (the “Action”). A copy of the operative Complaint is attached

hereto as Exhibit A. In the Action, Plaintiff alleges that Defendant Keller Williams Realty, Inc

and Kristan Cole (“Defendants”), knowingly and willfully violated the Telephone Consumer

Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”) by sending unsolicited telemarketing

prerecorded messages in violation of consumers’ privacy rights.
          Case 1:20-mc-91363-DJC Document 1 Filed 08/04/20 Page 2 of 4



        Plaintiff has learned that the prerecorded messages in question were sent by Defendant

Kristan Cole a realtor associated with the Defendant, Keller Williams Realty, Inc using the

technology from Mobilesphere LLC d/b/a Slydial (“Slydial”). Slydial is a resident of Boston,

Massachusetts and was served through its Registered Agent Toufic Mobarek on April 9, 2020.

See Business Entity Summary from the State of Massachusetts and Return of Service (attached

hereto as Exhibit B). The Subpoena and Rider served upon Slydial are attached hereto as

Exhibit C.

        Despite being properly served, Slydial Failed to respond to the Subpoena by the due date

of April 24, 2020. Slydial did however finally respond to Plaintiff Counsel’s email and request

an extension till May 14, 2020, which Plaintiff granted. Unfortunately, Slydial did not comply

with the subpoena. Copies of the email exchange between the undersigned and Slydial are

attached hereto as Exhibit D. To date, Plaintiff has not received a single document to his

subpoena from Slydial.

        The documentation sought by Plaintiff identify the class and is relevant and necessary for

Plaintiff to prosecute his action.

                                           ARGUMENT

        Federal Rule of Civil Procedure 45 governs discovery of non-parties by subpoena, which

provides, in pertinent part, that “[t]he court for the district where compliance is required . . . may

hold in contempt a person who, having been served, fails without adequate excuse to obey the

subpoena.” Fed. R. Civ. P. 45(g). Here, Plaintiff issued a valid subpoena to Slydial, seeking

highly relevant information regarding class information at the heart of this action. Slydial was

properly served with the Subpoena and now refuses to fully respond. Accordingly, the Court




                                                  2
          Case 1:20-mc-91363-DJC Document 1 Filed 08/04/20 Page 3 of 4



should compel Slydial to comply with the Subpoena and produce responsive documents

immediately.

       Lastly, the Court should also award the reasonable fees and costs to Plaintiff for having to

prepare and file this motion, which could have been easily avoided here. Given Slydial’s refusal

to respond fully, Plaintiff’s fees and costs for bringing this motion are the appropriate sanction.

Indeed, a subpoena issued on behalf of a federal court should be treated as a court order. DeVolk

v. JBC Legal Grp., P.C., 2008 U.S. Dist. LEXIS 32257, at *4 (M.D. Fla. 2008) (citing Fed. R.

Civ. P. 45(a) advisory committee note (1991 amend.) (“Although the subpoena is in a sense the

command of the attorney who completes the form, defiance of a subpoena is nevertheless an act

in defiance of a court order and exposes the defiant witness to contempt sanctions.”).

Accordingly, Slydial should thus bear all reasonable costs incurred by Plaintiff in connection

with the relief sought herein. See Wouters v. Martin Cnty., 9 F.3d 924, 933 (11th Cir. 1993).

                                        CONCLUSION

       WHEREFORE, Plaintiff respectfully requests the entry of an order: (1) compelling non-

party Slydial to comply with the subpoena; (2) awarding Plaintiff his reasonable costs and fees in

bringing this motion, and (3) awarding any other relief the Court deems just and necessary. If the

Court is inclined to award fees and costs, Plaintiff respectfully requests that she be allowed ten

days to submit the necessary documents supporting the award.

                    LOCAL RULE 7.1 CERTIFICATION OF COUNSEL

       Plaintiff’s undersigned counsel hereby represents that he has complied with the

requirements of Local Rule 7.1. Plaintiff was unable to get Slydial to comply with the subpoena

properly served upon them.




                                                3
  Case 1:20-mc-91363-DJC Document 1 Filed 08/04/20 Page 4 of 4




Dated: July 29, 2020
                       /s/ Jason Campbell
                       Jason R. Campbell, Esq.
                       250 First Ave.
                       Unit 602
                       Charlestown, MA 02129
                       JasonRCampbell@ymail.com


                       HIRALDO P.A.
                       Manuel S. Hiraldo, Esq.
                       (pro hac vice forthcoming)
                       401 E. Las Olas Boulevard Suite 1400
                       Ft. Lauderdale, Florida 33301
                       Email: mhiraldo@hiraldolaw.com
                       Telephone: 954.400.4713

                       Counsel for Plaintiff




                                         4
